Name: 82/153/EEC: Commission Decision of 17 February 1982 approving a programme covering the processing of Community-grown oilseed and by-products in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-03-09

 Avis juridique important|31982D015382/153/EEC: Commission Decision of 17 February 1982 approving a programme covering the processing of Community-grown oilseed and by-products in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 065 , 09/03/1982 P. 0027 - 0027*****COMMISSION DECISION of 17 February 1982 approving a programme covering the processing of Community-grown oilseed and by-products in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (82/153/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 23 October 1980 the French Government forwarded the programme covering the processing of Community-grown oilseed and by-products and in September 1981 provided additional details; Whereas this programme relates to the modernization and extension of facilities for the crushing of multiseeds (colza, sunflower, linseed) and of refining capacity as well as the technical adaptation of margarine factories and marketing facilities in order to match the evolution of oilseeds production in France and to improve the techniques and quality of its processing; whereas it is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the sector in question; whereas the schedule for implementation of the programme, does not exceed the time limit laid down in Article 3 (1) (g) of this Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme covering the processing of Community-grown oilseed and by-products pursuant to Regulation (EEC) No 355/77 communicated by the French Government on 23 October 1980 and supplemented in September 1981 is hereby approved. 2. Approval of the programme does not extend to projects for the production of margarine. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 17 February 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.